Citation Nr: 0122423	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-09 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gynecological disability, characterized variously as vaginal 
discharge, urinary tract infection, or female disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for vaginal discharge, previously claimed as urinary tract 
infection and/or a chronic female disorder.  In April 2001 
the veteran testified at a videoconference at the RO, before 
the undersigned Member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  In September 1984, the Board denied the veteran's claim 
for entitlement to service connection for urinary tract 
infection, based on a finding that there was no showing of a 
chronic urinary tract disability in service and that urinary 
tract problems exhibited subsequent to service were not shown 
to be related to active duty.  

4.  By April 1987 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a urinary tract infection and a female 
disorder, essentially based on a finding that there was no 
urinary tract infection or a chronic female disorder shown 
during service.  The veteran did not appeal this 
determination.  

5.  Additional evidence submitted subsequent to the April 
1987 RO rating decision includes evidence which is cumulative 
and not so significant that it must be considered in order to 
fairly decide the merits of the claim.  
CONCLUSIONS OF LAW

1.  The April 1987 rating action is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104, 19.192 (1986); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).  

2.  New and material evidence has not been submitted since 
the April 1987 RO rating decision to reopen the claim for 
entitlement to service connection for a gynecological 
disability, characterized variously as vaginal discharge, 
urinary tract infection, or female disorder.  38 U.S.C.A. § 
5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1984, the Board denied the veteran's claim for 
entitlement to service connection for urinary tract 
infection, based on a finding that the veteran's urinary 
tract complaints during service were not chronic, but rather 
were acute and transitory and resolved without any residuals.  
It was also pointed out that urinary tract problems exhibited 
beginning two years after service were not related to active 
duty.  

By April 1987 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a urinary tract infection and a female 
disorder, essentially based on a finding that there was no 
showing that a urinary tract infection or a chronic female 
disorder were shown during service.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  The evidence which was of record 
when the RO considered the claim in April 1987 is summarized 
below.

Service medical records showed that on enlistment examination 
in July 1973 the veteran responded "no" to the questions of 
whether she had "ever had or have ... now" been treated for a 
female disorder, had a change in menstrual pattern, or had 
frequent or painful urination.  Clinical evaluation of the 
genitourinary system, and the pelvic and vaginal areas was 
normal.  In March 1974 the veteran was seen for an ob-gyn 
consultation and pelvic examination by speculum was normal.  
A Pap smear was taken and was negative for any findings.  On 
examination, the cervix and uterus were found to be normal.  
In February 1975 the veteran complained of pain in her right 
lower quadrant of her back and in her urinary tract, which 
was cramping in nature.  She also reported having dysuria and 
frequency, and claimed the symptoms had been present since 
the day before.  The veteran was referred to the urology 
clinic, and it was noted that a urine culture showed no 
growth.  

Service medical records further show that in June 1975 the 
veteran reported having an abnormal period with excessive 
bleeding, and the impression was heavy menses.  She was to 
return to the ob-gyn if there was no cessation of menses.  On 
August 4, 1975 the veteran complained of burning on 
urination.  A urinalysis showed 30-40 white blood cells, and 
the impression was urinary tract infection.  On August 16, 
1975 the veteran was seen with a urinary tract infection, and 
it was noted that she was given medications with no relief.  
She also complained of vaginal discharge.  On August 18, 1975 
examination showed a non-specific vaginal discharge.  In 
November 1975 the veteran complained of abdominal cramps, and 
it was noted that she was on the Pill, had regular bleeding, 
occasional dysuria, and a normal white vaginal discharge.  In 
December 1975 the veteran complained of vaginal discharge and 
right lower quadrant pain when running.  It was noted that 
she had typical trichomonas discharge.  The impression was 
that there were no abnormalities of the female genital tract 
to explain the veteran's complaints, and it was noted that it 
was normal for people to get side aches from exercise when 
not in shape.  In June 1976 the veteran was seen in 
gynecology for a chief complaint of "discharge", and it 
appears that the impression was "normal post UIP exam."  On a 
Report of Medical History, prepared in conjunction with her 
separation examination, the veteran responded "no" to the 
questions of whether she had "ever had or have ... now" been 
treated for a female disorder, had a change in menstrual 
pattern, or had frequent or painful urination.  On her 
separation examination in August 1976, evaluation of the 
genitourinary system, and the pelvic and vaginal areas was 
normal.  

In a September 1977 letter, the RO requested that the veteran 
submit evidence from doctors who had treated or observed her 
disability since her discharge from service.

By May 1980 rating decision, the RO denied service connection 
for a kidney infection, based on a finding that there was no 
diagnosis of an actual kidney infection or other chronic 
kidney disability during service.

In a June 1980 letter, the veteran reported that she mainly 
had trouble with vaginal discharge since she was in service, 
and that it was still giving her trouble, which she felt was 
related to a kidney infection.  

In a June 1980 letter, the RO notified the veteran that in 
order to establish service connection for a chronic kidney 
infection or other disorder, she should furnish new and 
material evidence establishing that the disorder was incurred 
or aggravated by her period of active service and had been 
chronic and continuous since separation from service.  

Subsequently received were treatment records from the 
Jefferson County Department of Health, Northern Health Clinic 
which showed that in June 1978 the veteran reported a medical 
history of having had pelvic infections and a urinary tract 
infection.  Physical examination of the vagina and cervix 
were negative for any findings.  The impression was of a 
normal pelvis.  A Pap smear was negative for trichomonas.  In 
April 1981, she complained of vaginal discharge and spotting 
between menses.  On gynecological examination, it was noted 
that she had a slight vaginal discharge.  A Pap smear test 
conducted in April 1981 was negative.  In August, September, 
and October 1981 the veteran complained of a discharge that 
itched and burned.  On February 3, 1983 the veteran was seen 
for a prenatal visit and reported having a yellowish, 
itching, vaginal discharge.  On February 4, 1983 she reported 
having a white irritating vaginal discharge with a developing 
rash to the genital area.  A Pap smear test conducted in 
February 1983 was negative.  In March 1983 she again reported 
having burning, itching, and discharge.  

Also received was a treatment record from the University of 
Alabama Medical Center which showed that in May 1980 the 
veteran complained of vaginal discharge.  A Pap smear test 
showed mild dysplasia to focally moderate dysplasia, and 
severe inflammatory effect and candida.  The impression was 
candidiasis.  

In July 1983 the veteran claimed service connection for a 
urinary tract disability.  She reported that she had the 
problem while on active duty and it continued ever since.  
She claimed that it cleared up at one time for about six 
months, but then came right back.  She also reported that it 
burned and itched all the time.

Received were treatment records from the Birmingham VA 
Medical Center (VAMC) which showed that in April 1979 the 
veteran reported having vaginal discharge that had an onset 
the week prior.  She complained of vaginal pruritus, with 
discharge, and a history of trichomonas in the past.  A 
pelvic examination revealed a creamy yellow discharge and 
positive trichomonas, and the impression was trichomonas 
vaginitis.  In February 1980 she reported a white vaginal 
discharge, not thick, that had been recently treated.  In 
March 1980 the veteran complained of dysuria since her 
military days.  She reported that she had flank pain and had 
been treated at Public Health, but no VD was found.  A 
urinalysis showed increased white blood cell count.  Four 
days later, the veteran reported having chronic vaginal 
discharge, and a urine C&S showed "candida albicans".  In 
April 1980 she reported having problems with cramps, vaginal 
discharge, and pain "since military days".  It was noted that 
she had been on Mycostatin suppositories, and had a C&S which 
revealed "candida yeast".  

VA treatment records further showed that in June 1980 she 
complained of back pain and it was noted she had a chronic 
renal infection which was not improved with sulfa drugs and 
antibiotics.  She reported a long history of vaginal 
discharge and intermittent dysuria.  It was noted that she 
was seen in April 1979, and had trichomonas.  On examination 
she reported no discharge and no dysuria, and the impression 
was pain secondary to trauma.  In April 1983 the veteran 
complained of recurrent vaginal discharge.  

An October 1983 treatment record from the Northern Health 
Clinic showed that on the veteran's gynecological examination 
a yellow vaginal discharge was noted.  

In January 1984 the veteran testified at a hearing at the RO.  
She reported that she had had a serious urinary tract 
infection in service, was given medication and was told that 
it was a kidney infection, but she claimed that it was a 
vaginal discharge.  She testified to having no such problems 
prior to service, and that it first started in 1975 in 
service when she was treated with medications and vaginal 
creams, and reportedly went on sickcall for this problem many 
times.  She testified that after she was discharged from 
service she still had problems and was treated in 1977 and 
1978 at the Northern Health Clinic and the Birmingham VAMC.  
She also reported receiving treatment at the University 
Hospital in Birmingham.  

As noted above, by September 1984 rating decision, the Board 
denied service connection for a urinary tract infection, 
finding that although the veteran was seen for complaints of 
urinary tract pain during service, at no time during service 
was a chronic disability of the urinary tract identified.  
Rather, the Board noted, the disorders were treated and 
resolved without residual complaints for the remainder of 
service.  The Board found that the veteran's episodes 
involving the urinary tract were acute and transitory and 
resolved with no residual effects.  It was added that post 
service urinary tract problems did not begin for more than 
two years after discharge.  

In a medical report dated in June 1986, Jeff Whittle, M.D. 
reported that the veteran was a new patient who presented for 
evaluation of an 8 year history of left-sided abdominal pain, 
in the left upper quadrant.  She reported that her periods 
were not remarkable and she reported no history of a change 
in urinary habits or burning when she urinated.  She reported 
having occasional UTI's in the past.  Pelvic examination 
demonstrated a whitish, foul-smelling vaginal discharge.  
Examination of the cervical discharge showed trichomonas, and 
the smell was consistent with hemophilus vaginalis.  The 
assessment with regard to the veteran's abdominal pain, was 
that Dr. Whittle was not sure whether it was irritable bowel 
syndrome or related to her ovaries, but noted that the pain 
location was atypical for ovaries.  Dr. Whittle indicated 
that there was a reasonable possibility that it was just 
musculoskeletal based on the veteran's obesity, although the 
chronicity and the intermittent nature were against this.  
The assessments included vaginal discharge with trichomonas.

In a record dated in September 1986 Dr. Whittle reported that 
the veteran had been followed at University of Alabama 
Hospital for chronic abdominal pain and general health 
maintenance.  Dr. Whittle reported that despite the veteran's 
chronic abdominal pain, she was in fairly good overall 
health.  

Received in March 1987 were additional treatment records from 
the University of Alabama, Medical Center primarily related 
to the veteran's labor and delivery of her child.  In March 
1984 the veteran complained of a two month period of vaginal 
itching and discharge, and the diagnosis was candidiasis.  

Received in March 1987 were treatment records from the 
Birmingham VAMC, most of which had previously been considered 
by the RO.  

Also received in March 1987 were additional treatment records 
from the Jefferson County Department of Health, which showed 
that in September 1985 the veteran was treated for active 
trichomonas.  

As noted above, in an April 1987 rating decision the RO 
found, in pertinent part, that new and material evidence had 
not been submitted to reopen claims for service connection 
for a urinary tract infection and a female disorder, 
essentially based on a finding that there was no evidence 
showing that the veteran had a chronic urinary tract 
infection or a chronic female disorder during service.  That 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105.  

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108. "New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2000) [Emphasis in original]; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The additional relevant evidence submitted since the April 
1987 rating decision consists of additional treatment records 
from the Jefferson County Department of Health, Northern 
Health Center, some of which had previously been considered 
by the RO.  These treatment records show that in  December 
1998 the veteran was treated for a urinary tract infection 
and bacterial vaginitis, and a Pap smear was within normal 
limits.  In February 1999 the veteran's Pap smear test 
appeared to show a finding of "scant celluaritis".  

In a November 1999 statement, a certified nurse practitioner 
at the Chris McNair Health Center reported that the veteran 
was seen in the clinic and was given several referrals to 
Cooper Green Hospital, including to gynecology because they 
had been unable to obtain an adequate Pap smear due to 
possible cervical atrophy.  

In November 1999 the veteran claimed service connection for 
vaginal discharge, which she claimed first occurred while she 
was on active duty.  

Received in May 2001, along with a waiver of initial review 
by the RO, were treatment records from the Jefferson County 
Department of Health, some of which had previously been 
considered by the RO.  In December 1998 and November 1999 Pap 
smear tests were found to be within normal limits.  In 
January 2000 the veteran was seen for a repeat Pap smear, and 
it was noted that her external genitalia were within normal 
limits, her vagina was pink, the mucous membrane moist, and 
there was no discharge or lesions.  A Pap smear was reported 
to be within normal limits.  

In April 2001 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Member of the 
Board.  She testified that she first had problems with a 
gynecological disorder, and with discharge, in 1978.  She 
also reported having female problems during service, for 
which she received treatment and antibiotics, but claimed 
that the infection would clear up for awhile and then keep 
coming back.  She had problems with yeast infections once a 
year, and claimed that it itched, burned, and had an odor and 
discharge so that she had to wear a sanitary pad.  She 
claimed the yeast infection was diagnosed as 
"trichomoniasis", and that she had the same diagnosis in 
service.  She reported that after service, she went to the 
doctor in 1978.  She testified that the yeast infection would 
clear up and come back every so often.  She did not miss work 
due to this, but experienced discomfort.  

In reviewing the evidence of record, with consideration of 
Hodge, Evans and 38 C.F.R. § 3.156(a), the Board finds that 
the additional evidence submitted since the April 1987 RO 
rating decision, consisting of treatment records from 
Jefferson County Department of Health, a November 1999 
statement from a certified nurse practitioner, and the 
veteran's testimony in April 2001, is not new and material.  

The evidence before the Board in 1984 and the RO in 1987 
included findings of urinary tract disorders in service and 
following active duty, but did not include evidence of either 
a chronic disorder in service or competent evidence showing 
that such findings or complaints in service are related to 
any current urinary tract or gynecological disabilities.  
Thus, what is necessary to reopen her claim is evidence of a 
nexus between the findings and complaints in service and a 
current disability.  In that regard, the Board notes that 
while most of the additional evidence is new, in the sense 
that it has not been previously considered by the RO, the 
evidence is not material as it does not show that any of the 
veteran's current gynecological disabilities are related to 
what she was treated for in service; thus this new evidence 
is not relevant to and not probative of the underlying issue 
of whether a current gynecological disability, characterized 
variously as vaginal discharge, urinary tract infection, or 
female disorder, is related to service.  The Board also notes 
that the additional evidence does not meet the standard set 
forth in 38 C.F.R. § 3.156(a) and Hodge, in that the evidence 
is essentially cumulative of prior evidence and is therefore 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for gynecological disability, 
characterized variously as vaginal discharge, urinary tract 
infection, or female disorder is not reopened.  38 C.F.R. 
§ 3.156(a).  

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Regulations have been amended to reflect the 
changes brought about by VCAA.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA and the 
amended regulations, the Board finds that the VA's duties, as 
set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The record 
reflects that the veteran has been notified in the April 1987 
and March 2000 rating decisions, the May 2000 statement of 
the case, and at the April 2001 videoconference hearing of 
what would be necessary, evidentiary wise, to reopen her 
claim for service connection for gynecological disability, 
characterized variously as vaginal discharge, urinary tract 
infection, or female disorder.  Also, at the April 2001 
hearing the undersigned Member of the Board notified that the 
case would be held in abeyance for 30 days so that the 
veteran could submit additional evidence; however, no 
additional evidence was received from the veteran.  The Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran has cited 
several sources of treatment, including from the Birmingham 
VAMC, the Jefferson County Department of Health, and the 
University of Alabama at Birmingham Medical Center.  The 
record reflects that the veteran has submitted treatment 
records from these sources, and in addition, the RO has 
requested treatment records from these sources.  Thus, the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining the cited treatment records, and, in 
fact, it appears that all such evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder.  

Moreover, though the provisions of 38 C.F.R. § 3.156 have 
been amended by regulation, the amendment is prospective for 
claims filed on and after August 29, 2001.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for a 
gynecological disability, characterized variously as vaginal 
discharge, urinary tract infection, or female disorder, the 
veteran's appeal is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

